 

 

 

 

BERKSHIRE MULTIFAMILY VALUE FUND, L.P.

(A Delaware Limited Partnership)

SUBSCRIPTION DOCUMENTS

 

FOR

 

A LIMITED PARTNERSHIP INTEREST

This subscription package contains:

 

Instructions to Investors

Subscription Agreement

Signature Page to Agreement of Limited Partnership

 

THE OFFER AND SALE OF LIMITED PARTNERSHIP INTERESTS IN BERKSHIRE MULTIFAMILY
VALUE FUND, L.P. IS MADE SOLELY BY MEANS OF THE PARTNERSHIP’S PRIVATE PLACEMENT
MEMORANDUM AND ANY SUPPLEMENTS OR AMENDMENTS THERETO.

 

 

NYA 745442.1

 


--------------------------------------------------------------------------------



 

 

LIMITED PARTNERSHIP INTEREST IN

BERKSHIRE MULTIFAMILY VALUE FUND, L.P. (the “Interest”)

 

INSTRUCTIONS TO INVESTORS

 

After you have carefully reviewed the Preliminary Private Placement Memorandum,
and any supplements or amendments thereto, of Berkshire Multifamily Value Fund,
L.P. (the “Partnership”) and have decided to subscribe for and purchase an
interest, please observe the following instructions (capitalized terms not
defined herein have the same meaning as in the Private Placement Memorandum).

Purchase Procedure:

 

Item A.

Subscription Agreement

Read the Subscription Agreement in its entirety, complete the Annexes thereto,
make the representations contained therein and agree to its terms by executing
as indicated thereon.

 

 

 

Item B.

Signature Page

The Agreement of Limited Partnership of the Partnership, a copy of which has
been provided, should first be read in its entirety, and then the Signature Page
should be completed and executed as indicated thereon.

 

 

 

All completed documents should be delivered to:

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attention: Roger D. Singer

ALL INFORMATION SUPPLIED IN THE SUBSCRIPTION DOCUMENTS

MUST BE TYPED OR PRINTED IN INK.

 

 

NYA 745442.1

 


--------------------------------------------------------------------------------



 

 

Berkshire Multifamily Value Fund, L.P.

(A Delaware Limited Partnership)

 

SUBSCRIPTION AGREEMENT

dated as of ______________, 2005

 

Section 1.                SECTION 1

 

1.1.     Subscription. Subject to the terms and conditions hereof, and in
reliance upon the representations and warranties of the respective parties
contained herein, the undersigned (the “Subscriber”) irrevocably subscribes for
and agrees to purchase a limited partnership interest (“Interest”) in Berkshire
Multifamily Value Fund, L.P., a Delaware limited partnership (the
“Partnership”), on the terms and conditions described herein and in the
Agreement of Limited Partnership of the Partnership (the “Partnership
Agreement”) delivered to the Subscriber with this Subscription Agreement. The
Subscriber has received the confidential Private Placement Memorandum, dated
February 2005 (the “Memorandum”), of the Partnership. The Subscriber agrees to
contribute to the capital of the Partnership the amount set forth opposite the
Subscriber’s signature hereon, payable as required by Berkshire Multifamily
Value Fund G.P., L.L.C., a Delaware limited liability company (the “General
Partner”), under the terms and subject to the conditions set forth in the
Partnership Agreement. The General Partner has entered into or expects to enter
into separate subscription agreements (the “Other Subscription Agreements” and,
together with this Agreement, the “Subscription Agreements”) with other
purchasers (the “Other Purchasers”), providing for the sale to the Other
Purchasers of Interests. This Agreement and the Other Subscription Agreements
are separate agreements and the sales of Interests to the undersigned and the
Other Purchasers are to be separate sales.

1.2.     Closing. The first closing (the “First Closing”) of the Partnership
will take place at the offices of Clifford Chance US LLP, 31 West 52nd Street,
New York, New York at 12:00 p.m. (New York City time) on July 11, 2005, or at
such time on such other subsequent date, but not later than December 31, 2005,
as the General Partner shall designate upon not less than two business days’
prior written notice to the Subscriber (the date of the First Closing being the
“First Closing Date”). By the First Closing Date, the Subscriber shall tender
executed copies of this Subscription Agreement and the signature page to the
Partnership Agreement and any other information reasonably requested by the
General Partner in connection with this subscription, including, without
limitation, any information requested at least two business days prior to the
First Closing Date in order to verify the truth and accuracy of the
representations contained herein, to the General Partner on behalf of the
Partnership. Promptly after the First Closing, the General Partner will deliver
to the Subscriber or its representative, if the Subscriber’s subscription has
been accepted, the Partnership Agreement and the Subscription Agreement executed
by or on behalf of the General Partner and any other documents and instruments
necessary to reflect the Subscriber’s admission as a limited partner in the
Partnership, including any documents and instruments to be delivered pursuant to
this Subscription Agreement. If at the First Closing any of the conditions
specified in Section 4 hereof shall not have been satisfied or waived, or the
General Partner shall fail to tender the Partnership Agreement or such other
documents and instruments promptly after the First Closing as provided in this
Section 1.2, the Subscriber shall, at the Subscriber’s election, be relieved of
all further obligations under this Agreement and the Partnership Agreement.

 

NYA 745442.1

 


--------------------------------------------------------------------------------



 

 

Section 2.                SECTION 2

 

2.1.     Subscriber Representations, Warranties and Covenants. The Subscriber
hereby acknowledges, represents and warrants to, and agrees with, the
Partnership as follows:

(a)       If the Subscriber is a corporation, partnership, trust, estate or
other entity, it is empowered, authorized and qualified to subscribe hereunder,
to commit capital to the Partnership hereunder and to become a limited partner
in and, subject to the terms and conditions of the Partnership Agreement, to
make its capital contributions to the Partnership, and the person signing this
Subscription Agreement on behalf of such entity has been duly authorized by such
entity to do so and has the power to delegate authority pursuant to a power of
attorney to be granted under the Partnership Agreement. If the Subscriber is an
individual, the Subscriber is of legal age to execute this agreement and is
legally competent to do so.

(b)       The Subscriber is acquiring the Interest for the Subscriber’s own
account as principal for investment and not with a present view to the
distribution or sale thereof, subject to any requirement of law that its
property at all times be within its control.

(c)       Immediately prior to the Subscriber’s purchase of the Interest, the
Subscriber has such knowledge and experience in financial and business matters
that the Subscriber is and will be capable of evaluating the merits and risks of
the prospective investment.

(d)       The Subscriber has no need for liquidity in this investment, has the
ability to bear the economic risk of this investment and at the present time and
in the foreseeable future can afford a complete loss of this investment;
provided, however, that notwithstanding the foregoing, nothing contained herein
shall be deemed a waiver or release of any claim, liability, duty or obligation.

(e)       The Subscriber is an “accredited investor” within the meaning of
Regulation D promulgated under the Securities Act of 1933, as amended (the “1933
Act”). In particular, and without limitation:

(i)        If the Subscriber is an individual, the Subscriber either has (1) an
individual net worth or joint net worth with his or her spouse of at least
$1,000,000 or (2) had an individual income of more than $200,000 in each of the
two most recent years or joint income with his or her spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same level in the current year; and

(ii)       If the Subscriber is a corporation, partnership, trust or other
entity, it was not formed or recapitalized for the specific purpose of acquiring
an Interest in the Partnership.

(f)       If the Subscriber, by virtue of the Interest subscribed for hereby,
would own more than 10% of the aggregate Interests of the Partnership, as of the
date of the acquisition of the Subscriber’s Interest, either (i) all the
Subscriber’s outstanding securities (as such term is defined in the Investment
Company Act of 1940, as amended (the “1940 Act”)) are beneficially

 

2

NYA 745442.1

 


--------------------------------------------------------------------------------



 

owned by one natural person or (ii) the Subscriber is not an Investment Company
as defined in the 1940 Act, and is not relying on the exemptions provided in
Sections 3(c)(1) or 3(c)(7) of the 1940 Act as a basis for not being an
Investment Company.

(g)       The Subscriber has and shall deliver to the General Partner such
information as to certain matters under the 1933 Act and the 1940 Act as the
General Partner may reasonably request in order to ensure compliance with such
Acts and the availability of any exemption thereunder.

(h)       The Subscriber has reviewed the Memorandum, including all appendices
thereto, and the Partnership Agreement, and has read and understands the risks
of, and other considerations relating to, a purchase of the Interest and the
Partnership’s investment objectives, policies and strategies.

(i)        The Subscriber has been given the opportunity to ask questions of,
and receive answers from, the General Partner, its affiliates and/or their
respective personnel relating to the Partnership, concerning the terms and
conditions of this offering and other matters pertaining to this investment, and
has had access to such financial and other information concerning the
Partnership as it has considered necessary to make a decision to invest in the
Partnership and has availed itself of this opportunity to the full extent
desired.

(j)        No representations or warranties have been made to the Subscriber
with respect to this investment or the Partnership other than the
representations of the General Partner set forth herein, in the Partnership
Agreement and in the Memorandum, and the Subscriber has not relied upon any
representation or warranty not provided herein or therein in making this
subscription.

(k)       If all or part of the funds that the Subscriber is using or will use
to purchase the Interest hereby subscribed for are assets of an employee benefit
plan as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), whether or not such plan is subject to ERISA, or
a plan described in Section 4975(e)(1) of the Internal Revenue Code of 1986 (the
“Code”) or a plan or governmental unit described in Sections 401(a)(24) and
818(a)(6) of the Code:

(i)        The funds so constituting plan assets have been identified in writing
to the General Partner.

(ii)       Its proposed purchase of an Interest is permissible under the
documents governing the investment of such plan assets to the extent any such
requirements are applicable.

(iii)      In making the proposed purchase of an Interest, it is aware of and
has taken into consideration the diversification requirements of Section
404(a)(1) of ERISA and the decision to invest plan assets in the Partnership is
consistent with the provisions of ERISA that require diversification in the
investment of plan assets to the extent any such requirements are applicable.

 

 

3

NYA 745442.1

 


--------------------------------------------------------------------------------



 

 

(iv)      It has concluded that the proposed purchase of an Interest is prudent
and is consistent with other applicable fiduciary responsibilities under ERISA
to the extent any such requirements are applicable.

(l)        If the Subscriber is not a “United States person,” as defined below,
the Subscriber has heretofore notified the General Partner in writing of its
status as such a person. For this purpose, “United States person” means a
citizen or resident of the United States, a corporation, partnership or other
entity created or organized in or under the laws of the United States or any
political subdivision thereof, or an estate or trust the income of which is
subject to United States federal income taxation regardless of its source.

(m)      The information provided herein and in the Annexes hereto is accurate
and complete as of the date hereof. If there should be any material change in
any such information prior to the admission of the Subscriber as a Limited
Partner to the Partnership, the Subscriber will promptly furnish accurate and
complete information concerning such material change to the General Partner.

(n)       Assuming that the assets of the Partnership do not and will not
constitute “plan assets” for purposes of ERISA, the execution and delivery of
this Subscription Agreement and the Partnership Agreement by the Subscriber and
the performance of its duties and obligations hereunder and thereunder do not
result in a breach of any of the terms, conditions or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, credit
agreement, note or other evidence of indebtedness, or any lease or other
agreement, or any license, permit, franchise or certificate, to which the
Subscriber is a party or by which it is bound or to which any of its properties
are subject, or require any authorization or approval under or pursuant to any
of the foregoing, or violate in any material respect any statute, regulation,
law, order, writ, injunction or decree to which the Subscriber is subject.

(o)       The Subscriber has conducted thorough due diligence with respect to
all of its beneficial owners in order to (a) identify all of its beneficial
owners and (b) verify the identity of all of its beneficial owners.

(p)       The Subscriber has conducted enhanced due diligence for any beneficial
owner residing in, or organized or chartered under the laws of a jurisdiction
identified (a) by the Financial Action Task Force for Money Laundering as being
a non-cooperative country or territory or (b) by the United States Secretary of
the Treasury as warranting special measures because of money laundering concerns
under Section 311 or 312 of the USA Patriot Act.

(q)       The Subscriber (a) has established the source of each of the
beneficial owner’s funds and (b) does not know or have any reason to suspect
that the monies used to fund the Subscriber’s investment in the Interest are
derived from or related to any illegal activities, including but not limited to
money laundering activities.

(r)       The Subscriber will retain evidence of any such due diligence,
beneficial owner identities, and source of funds.

(s)       Neither the Subscriber, nor, to the best of the Subscriber’s
knowledge, any persons having a direct or indirect beneficial interest in the
Interest to be acquired under this

 

4

NYA 745442.1

 


--------------------------------------------------------------------------------



 

Agreement, are subject to sanctions administered by the United States Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or are included in any
Executive Orders or on the list of Specially Designated Nationals and Blocked
Persons maintained by OFAC.

(t)       The Subscriber does not know or have any reason to suspect that the
monies used to fund its interest in the Partnership are derived from, invested
for the benefit of or related in any way to the governments of, or persons
within, any country under a United States embargo enforced by OFAC.

(u)       The Subscriber has conducted appropriate due diligence of any
beneficial owner who is (a) a Senior Foreign Political Figure (“SFPF”), (b) an
immediate family member of an SFPF, (c) a person who is widely known (or is
actually known by Purchaser) to maintain a close personal relationship with any
such individual, or (d) a corporation, business or other entity that has been
formed by or for the benefit of such individual.

(v)       To the extent a beneficial owner is a bank, including a branch, agency
or office of a bank, that is not physically located in the United States, the
Subscriber has taken and will take reasonable measures to establish that such
bank has a physical presence or is an affiliate of a regulated entity.

(w)      The Subscriber agrees to provide the Partnership with all information
that may be reasonably requested to comply with applicable U.S. law.

(x)       The Subscriber agrees to notify the Partnership promptly if there is
any change with respect to the representations and warranties provided herein.

(y)       The Subscriber authorizes and consents to the General Partner, or
other authorized representative of the Partnership, contacting each bank or
other financial institution with which the Subscriber maintains an account from
which funds used to acquire Interests in the Partnership will be drawn, and
verifying with each such bank or other financial institution the identity of the
Subscriber.

(z)       The Subscriber authorizes and consents to the General Partner, on
behalf of the Partnership, releasing information about the Subscriber and, if
applicable, any underlying beneficial owner(s), to the appropriate governmental
or regulatory authorities if the General Partner, in its reasonable discretion,
determines that it is in the best interests of the Partnership in light of
applicable statutes, regulations and conventions concerning illegal activities,
including but not limited to money laundering activities.

2.2.     Investor Awareness. The Subscriber acknowledges that the Subscriber is
aware that:

(a)       No federal or state agency has passed upon the Interests or made any
finding or determination as to the fairness of this investment. Neither the
Memorandum nor the Partnership Agreement has been filed with the Securities and
Exchange Commission or with any securities administrator under state or other
securities laws.

 

 

5

NYA 745442.1

 


--------------------------------------------------------------------------------



 

 

(b)       There are substantial risks incident to the purchase of Interests,
including those summarized in the Memorandum.

(c)       There are substantial restrictions on the transferability of the
Interests under the Partnership Agreement and under applicable law; there is no
established market for the Interests and no public market for the Interests will
develop; the Interests will not be, and investors in the Partnership have no
rights to require that the Interests be, registered under the 1933 Act or the
securities laws of the various states and therefore cannot be resold, pledged,
assigned or otherwise disposed of unless subsequently registered or unless an
exemption from such registration is available; the Subscriber may have to hold
the Interest herein subscribed for and bear the economic risk of this investment
indefinitely and it may not be possible for the Subscriber to liquidate its
investment in the Partnership.

(d)       With respect to the tax and other legal consequences of an investment
in the Interest, the Subscriber is relying solely upon the advice of its own tax
and legal advisors, upon the legal opinions of counsel to the Partnership
delivered in connection with the First Closing and not upon the general
discussion of such matters set forth in the Memorandum.

(e)       The General Partner and its Affiliates will receive substantial
compensation in connection with the Partnership irrespective of the success of
its operation and, to the extent permitted by the Partnership Agreement, the
General Partner and its Affiliates are (and in the future may continue to be)
engaged in businesses that are competitive with that of the Partnership. Subject
to the restrictions contained in the Partnership Agreement, the Subscriber
agrees and consents to these activities of the General Partner and its
Affiliates even though there are conflicts of interest inherent in such
activities and even though the Subscriber will have no interest in such
activities except as set forth in the Partnership Agreement.

(f)       The Subscriber will be subject to the default provisions set forth in
the Partnership Agreement in the event the Subscriber fails to make capital
contributions as required under the Partnership Agreement.

(g)       By submitting its subscription for the Interest, the Subscriber agrees
to comply with and be bound by the terms of the Partnership Agreement,
including, without limitation, the irrevocable appointment of the General
Partner, and the successors and assigns of the General Partner, as the
Subscriber’s true and lawful attorney-in-fact with the power and authority set
forth in Sections 4.04(E) and 8.03 of the Partnership Agreement.

2.3.     Additional Information. The Subscriber shall provide the information
requested in the Annexes hereto.

Section 3.                SECTION 3

 

3.1.     General Partner Representations. The General Partner represents to the
Subscriber as follows:

(a)       The General Partner is empowered, authorized and qualified to enter
into this Subscription Agreement, individually and on behalf of the Partnership,
and the Partnership Agreement, and to become the general partner of the
Partnership, and the person signing this

 

6

NYA 745442.1

 


--------------------------------------------------------------------------------



 

Subscription Agreement and the Partnership Agreement on behalf of the General
Partner has been duly authorized by the General Partner to do so.

(b)       The execution and delivery of this Subscription Agreement and the
Partnership Agreement by the General Partner and the performance of its duties
and obligations hereunder and thereunder do not result in a breach of any of the
terms, conditions or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, credit agreement, note or other evidence of
indebtedness, or any lease or other agreement, or any license, permit, franchise
or certificate, to which the General Partner is a party or by which it is bound
or to which any of its properties are subject, or require any authorization or
approval under or pursuant to any of the foregoing, or violate in any material
respect any statute, regulation, law, order, writ, injunction or decree to which
the General Partner is subject.

(c)       The General Partner is not in default (nor has any event occurred
which with notice, lapse of time, or both, would constitute a default) under any
representation or warranty, or in the performance of any obligation, agreement
or condition contained in this Subscription Agreement or in the Partnership
Agreement, any indenture, mortgage, deed of trust, credit agreement, note or
other evidence of indebtedness or any lease or other agreement or understanding,
or any license, permit, franchise or certificate, to which it is a party or by
which it is bound or to which its properties are subject, nor is it in violation
of any statute, regulation, law, order, writ, injunction, judgment or decree to
which it is subject, which default or violation would materially adversely
affect the business or financial condition of the General Partner or the
Partnership or impair the General Partner’s ability to carry out its obligations
under this Subscription Agreement or in the Partnership Agreement.

(d)       There is no litigation, investigation or other proceeding pending or,
to the knowledge of the General Partner, threatened against the General Partner
or its Affiliates which, if adversely determined, would materially adversely
affect the business or financial condition of the General Partner or the ability
of the General Partner to perform its obligations under this Subscription
Agreement or the Partnership Agreement.

Section 4.                SECTION 4

 

4.1.     Conditions to Closing. The Subscriber’s obligations hereunder are
subject to the fulfillment (or waiver by the Subscriber), prior to or at the
time of the First Closing, of the following conditions:

(a)       Partnership Agreement. The Partnership Agreement shall have been
authorized, executed and delivered by or on behalf of the General Partner and
all filings shall have been made as required by the Delaware Revised Uniform
Limited Partnership Act.

(b)       Capital Commitments. The Capital Commitment of the General Partner,
when combined with that of other Affiliates of the General Partner, shall at all
times be at least equal to 10% of the aggregate Capital Commitments of all
Partners; provided, however, the Capital Commitment of the General Partner, when
combined with that of other Affiliates of the General Partner, shall not be more
than $25,000,000.

 

 

7

NYA 745442.1

 


--------------------------------------------------------------------------------



 

 

(c)       Performance. The Partnership and the General Partner shall have duly
performed and complied in all material respects with all agreements and
conditions contained in this Subscription Agreement required to be performed or
complied with by them prior to or at the First Closing.

(d)       Opinions of Counsel. The Partnership shall have received the opinions,
dated the date of the First Closing, from counsel to Berkshire Multifamily Value
Fund, L.P. substantially in the forms attached hereto as Exhibit A.

Section 5.                SECTION 5

 

5.1.     Indemnity. Each of the General Partner and the Subscriber agrees, to
the fullest extent permitted by law, to indemnify and hold harmless the other
and, in the case of indemnification by the Subscriber, the Partnership and each
other person, if any, who controls the other or any person who is a partner in
the other (or, in the case of indemnification by the Subscriber, the
Partnership) within the meaning of Section 15 of the 1933 Act against any and
all losses, liabilities, claims, damages and expenses whatsoever (including
attorneys’ fees and disbursements, judgments, fines and amounts paid in
settlement) arising out of or based upon any breach or failure by the General
Partner or the Subscriber, as the case may be, to comply with any
representation, warranty, covenant or agreement made by it herein or in any
other document, other than the Partnership Agreement, furnished by it to any of
the foregoing pursuant to this Subscription Agreement.

5.2.

Acceptance or Rejection.

(a)       At any time prior to the First Closing and notwithstanding the
Subscriber’s prior receipt of a notice of acceptance of the Subscriber’s
subscription, the General Partner shall have the right to accept or reject this
subscription for any reason whatsoever. If this subscription is not accepted by
the General Partner on the First Closing Date, this subscription shall be deemed
to be rejected.

(b)       If this subscription is accepted, the General Partner shall notify the
Subscriber promptly of such acceptance and the General Partner will execute a
copy of this Subscription Agreement and the Partnership Agreement and return a
copy to the undersigned.

(c)       In the event of rejection of this subscription or if, for any reason
whatsoever, the formation of the Partnership is not completed prior to the last
date specified for the First Closing in Section 1.2, the General Partner
promptly thereupon shall return to the Subscriber the copies of this
Subscription Agreement and the Partnership Agreement and any other documents
submitted herewith, and this Subscription Agreement and the Partnership
Agreement shall have no further force or effect thereafter.

5.3.     Modification. Neither this Subscription Agreement nor any provisions
hereof shall be modified, changed, discharged or terminated except by an
instrument in writing signed by the party against whom any waiver, change,
discharge or termination is sought.

 

 

8

NYA 745442.1

 


--------------------------------------------------------------------------------



 

 

5.4.     Revocability. Except as otherwise provided herein, this Subscription
Agreement may not be withdrawn or revoked by the Subscriber in whole or in part
without the consent of the General Partner.

5.5.     Notices. All notices, consents, requests, demands, offers, reports and
other communications required or permitted to be given pursuant to this
Subscription Agreement shall be in writing and shall be considered properly
given and received when personally delivered to the party entitled thereto, or
when sent by facsimile with confirmation of transmission received, or by
overnight courier when delivered to the address set forth below, or seven
business days after being sent by certified United States mail, return receipt
requested, in a sealed envelope, with postage prepaid, addressed, if to the
Partnership or the General Partner, c/o Berkshire Multifamily Value Fund, GP,
L.L.C., One Beacon Street, Suite 1500, Boston, Massachusetts, Attention: Frank
Apeseche, telephone (617) 556-8120, facsimile (617) 423-8916, and, if to the
Subscriber, to the address set forth below the Subscriber’s signature on the
counterpart of this Subscription Agreement which the Subscriber originally
executed and delivered to the Partnership; provided, however, that any notice
sent by facsimile shall be promptly followed by a copy of such notice sent by
mail or overnight courier in the manner described herein. The Partnership or the
Subscriber may change its address by giving notice to the other.

5.6.     Counterparts. This Subscription Agreement may be executed in multiple
counterpart copies, each of which shall be considered an original and all of
which constitute one and the same instrument binding on all the parties,
notwithstanding that all parties are not signatories to the same counterpart.

5.7.     Successors. Except as otherwise provided herein, this Subscription
Agreement and all of the terms and provisions hereof shall be binding upon and
inure to the benefit of the parties and their respective heirs, executors,
administrators, successors, trustees and legal representatives. If the
Subscriber is more than one person, the obligation of the Subscriber shall be
joint and several and the agreements, representations, warranties and
acknowledgements herein contained shall be deemed to be made by and be binding
upon each such person and such person’s heirs, executors, administrators,
successors, trustees and legal representatives.

5.8.     Assignability. This Subscription Agreement is not transferable or
assignable by the Subscriber. Any purported assignment of this Subscription
Agreement shall be null and void.

5.9.     Entire Agreement. This Subscription Agreement, the Annexes attached
hereto and the Partnership Agreement contain the entire agreement of the parties
with respect to the subject matter hereof and thereof, and supersede all other
prior agreements and undertakings, both written and oral, among the parties, or
any of them, with respect to the subject matter hereof and thereof.

5.10.    APPLICABLE LAW. THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE

 

9

NYA 745442.1

 


--------------------------------------------------------------------------------



 

STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES RELATING TO CONFLICT OR
CHOICE OF LAWS.

5.11.    Survival. The representations and warranties in Sections 2.1, 2.2 and
3.1 and the provisions of Section 5.1 shall, in the event this subscription is
accepted, survive such acceptance and the formation and dissolution of the
Partnership.

 

[Signature page to the Subscription Agreement follows.]

 

10

NYA 745442.1

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
of ___________________, 2005.

 

 

 

Signature of Subscriber
          (if individual)

 

 

___________________________________________

Name:

(Print Name of Subscriber)

 

 

Amount of Commitment:

 

$____________________

 

(an amount to be completed by the General Partner, which amount shall be
adjusted from time to time by the General Partner such that the sum of the
General Partner’s Capital Commitment and the Subscriber’s Capital Commitment
equals the lesser of (i) 10% of the total Capital Commitments of the Partnership
and (ii) $25 million)

Signature of Subscriber
          (if other than individual)

 

Name:

 

 

 

Name of Subscriber:

 

By:    __________________________________

Name:

Title:

(Print Name and Title of Person

Signing on Behalf of Subscriber)

 

 

 

 

 

 

 

Subscriber’s Name, Mailing Address

and Tax Identification Number:

(Name)        ____________________________________________________________________

(Street)        ____________________________________________________________________

(City)           _______________________________     (State) ________ (Zip Code)
_________

(Telephone Number)                   (______) ___________________________

(Facsimile Number)                     (______) ___________________________

(Tax Identification or Social Security
Number)           ____________________________



 

[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]

NYA 745442.1

 


--------------------------------------------------------------------------------



 

 

The foregoing subscription is hereby accepted by the General Partner on behalf
of the Partnership, and the terms of the foregoing Subscription Agreement are
agreed to by the Partnership and the General Partner, as of ___________________,
2005.

Berkshire Multifamily Value Fund, L.P.

By:      Berkshire Multifamily Value Fund, GP,
                                          
                                   L.L.C., its General Partner

 

 

By:

Name:

Title:

 

Berkshire Multifamily Value Fund, GP,                                           
                                   L.L.C.

 

 

By:

Name:

Title:

 

 

[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]

NYA 745442.1

 


--------------------------------------------------------------------------------



 

 

ANNEX I

 

TO THE SUBSCRIPTION AGREEMENT OF

BERKSHIRE MULTIFAMILY VALUE FUND, L.P.

 

The funds that the Subscriber is using or will use to purchase the Interest
hereby subscribed for are assets of an employee benefit plan as defined in
Section 3(3) of ERISA, whether or not such plan is subject to ERISA, or a plan
described in Section 4975(e)(1) of the Code, or a plan or governmental unit
described in Sections 401(a)(24) and 818(a)(6) of the Code.

Yes      No      (Please check either yes or no).

If yes, such funds are assets of an employee benefit plan subject to the
fiduciary responsibility provisions of ERISA or a plan described in Section
4975(e)(1) of the Code or a “governmental plan” subject to federal or state
laws, rules or regulations that are substantially the same as the fiduciary
responsibility provisions of ERISA or Section 4975 of the Code.

Yes      No     (Please check either yes or no).

The Subscriber is an entity exempt from U.S. federal income taxation and subject
to taxation on “unrelated business taxable income” under Sections 511 and 512 of
the Code.

Yes      No      (Please check either yes or no).

The Subscriber is not subject to U.S. federal backup withholding either because
the Subscriber has not been notified that it is subject to U.S. federal backup
withholding as a result of a failure to report all interest or dividends, or the
U.S. Internal Revenue Service has notified the Subscriber that it is no longer
subject to backup withholding.

Yes      No      (Please check either yes or no).

 

[ERISA/TAX CERTIFICATION]

NYA 745442.1

 


--------------------------------------------------------------------------------



 

 

ANNEX II

 

TO THE SUBSCRIPTION AGREEMENT OF

BERKSHIRE MULTIFAMILY VALUE FUND, L.P.

 

CERTIFICATION OF NON-FOREIGN STATUS

 

Section 1445 of the Internal Revenue Code provides that a purchaser of a U.S.
real property interest must withhold tax if the seller is a foreign person.
Section 1446 of the Internal Revenue Code provides that a partnership must pay a
withholding tax to the Internal Revenue Service with respect to a partner’s
allocable share of the partnership’s effectively connected taxable income, if
the partner is a foreign person. To inform (i) a purchaser of a U.S. real
property interest from the Partnership that withholding of tax is not required
based on the status of the Subscriber and (ii) the Partnership that the
provisions of Section 1446 do not apply, the Subscriber hereby certifies the
following:

1.        The Subscriber is not a nonresident alien for purposes of U.S. federal
income taxation and is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those terms are defined in the Internal Revenue Code
and U.S. Treasury).

2.

The Subscriber’s Tax Identification or Social Security Number is
___________________­­­­­­­­­­________________.

3.

The Subscriber’s principal address is:

 

                              

 

The undersigned, on behalf of the Subscriber, (i) agrees to notify the
Partnership 60 days of the date the Subscriber becomes a foreign person and (ii)
understands that this certification may be disclosed to the Internal Revenue
Service by a purchaser of a U.S. real property interest from the Partnership, or
by the Partnership itself, and that any false statement made herein could be
punished by fine, imprisonment or both.

 

[NON-FOREIGN AFFIDAVIT]

NYA 745442.1

 


--------------------------------------------------------------------------------



 

 

Under penalties of perjury, the undersigned, on behalf of the Subscriber,
declares that he has examined this certification and to the best of his
knowledge and belief it is true, correct and complete.

Signature of Subscriber

 

(if individual)

 

 

________________________________________

Name:

 

(Print Name of Subscriber)

 

 

 

Signature of Subscriber

(if other than individual)

 

Name:

 

(Print Name of Subscriber)

 

 

By:

/s/ David C. Quade

 

Name:

 

 

Title:

 

 

(Print Name and Title of Person Signing

                on Behalf of Subscriber)

 

[NON-FOREIGN AFFIDAVIT]

NYA 745442.1

 


--------------------------------------------------------------------------------



 

 

ANNEX III

 

TO THE SUBSCRIPTION AGREEMENT OF

BERKSHIRE MULTIFAMILY VALUE FUND, L.P.

 

IRS FORM W-9 OR W-8

 

Subscribers who are United States persons should complete and execute the
attached IRS Form W-9. Subscribers who are not United States persons should
complete and execute the attached IRS Form W-8 BEN, W-8 ECI and/or any IRS Form
W-8 required by the Code and the United States Treasury Regulations promulgated
thereunder.

 

 

NYA 745442.1

 


--------------------------------------------------------------------------------



 

 

[img1.jpg]


 

NYA 745442.1

 


--------------------------------------------------------------------------------



 

 

[img2.jpg]


 

NYA 745442.1

 


--------------------------------------------------------------------------------



 

 

[img3.jpg]


 

NYA 745442.1

 


--------------------------------------------------------------------------------



 

 

[img4.jpg]


 

NYA 745442.1

 


--------------------------------------------------------------------------------



 

 

[img5.jpg]


 

NYA 745442.1

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE

FOR

BERKSHIRE MULTIFAMILY VALUE FUND L.P.

AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned (the “Limited Partner”) hereby agrees to all of the terms of the
Agreement of Limited Partnership (the “Partnership Agreement”) of Berkshire
Multifamily Value Fund L.P. (the “Partnership”).

IN WINESS WHEREEOF, the undersigned has executed this Signature Page for
Agreement of Limited Partnership as of ____________, 2005.

 

 

Signature of Limited Partner
          (if individual)

 

 

___________________________________________

Name:

(Print Name of Limited Partner)

 

 

Amount of Commitment:

 

$____________________

(an amount to be completed by the General Partner, which amount shall be
adjusted from time to time by the General Partner such that the sum of the
General Partner’s Capital Commitment and the Subscriber’s Capital Commitment
equals the lesser of (i) 10% of the total Capital Commitments of the Partnership
and (ii) $25 million)

Signature of Limited Partner
          (if other than individual)

 

Name:

(Print Name of Limited Partner)

 

 

 

 

By:  /s/ David C. Quade

Name:

Title:

(Print Name and Title of Person Signing on

Behalf of Limited Partner)

 

 

 

 

 

NYA 745442.1

 


--------------------------------------------------------------------------------



 

 

 

 

Subscriber’s Name, Mailing Address

and Tax Identification Number:

(Name)        ____________________________________________________________________

(Street)        ____________________________________________________________________

(City)           _______________________________     (State) ________ (Zip Code)
_________

(Telephone Number)                   (______) ___________________________

(Facsimile Number)                     (______) ___________________________

(Tax Identification or Social Security
Number)           ____________________________

 

 

 

NYA 745442.1

 

 

 